Citation Nr: 9919895	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-39 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland. 
California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a right shoulder 
disability, based on additional disability due to 
hospitalization at a Department of Veterans Affairs (VA) 
facility in May 1995.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1996 rating decision of the Regional Office 
(RO) which denied the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
right shoulder disability, based on additional disability due 
to hospitalization at a VA facility in May 1995.

The Board points out that in a statement dated in June 1999, 
the veteran withdrew his claim for service connection for a 
respiratory disorder.  Accordingly, this decision will be 
limited to the issue noted on the cover page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran underwent surgery at a VA hospital in May 
1995.

2. There is no clinical evidence of any injury to the right 
shoulder during the surgery in May 1995.

3. There is no competent medical evidence demonstrating that 
the veteran's treatment during the May 1995 surgery 
resulted in any additional disability to the right 
shoulder.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability, based on treatment in a VA facility in May 1995.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
right shoulder disability based on treatment at a VA hospital 
in May 1995.  Thus, the Board finds that his claim is not 
well grounded.  Accordingly, there is no duty to assist him 
in the development of his claim.

Factual background

A release of Dupuytren's contracture of the right ring and 
little fingers was performed at a VA hospital in May 1995.  
The operation report discloses that the veteran was brought 
to the operating room and underwent axillary block 
anesthesia.  The right upper extremity was prepped and draped 
in the usual sterile fashion.  It was noted that total 
tourniquet time was 75 minutes.  There is no indication in 
the operation report of any problems involving the right 
shoulder.

VA outpatient treatment records reflect treatment for right 
shoulder complaints beginning shortly after the surgery.

In a statement dated in August 1995, a private physician 
reported that he had examined the veteran that day.  It was 
noted that the veteran apparently injured his right shoulder 
in May 1995.  He was having surgery for a Dupuytren's 
contracture of the right hand at a VA hospital when the 
anesthesiologist was doing an intravenous regional block and 
accidentally dropped his hand down.  The veteran had been 
having pain since this then.  He complained of pain in the 
neck, shoulder and arm.  An X-ray study of the right shoulder 
revealed no abnormality.  An X-ray study of the cervical 
spine showed cervical spondylosis with degenerative disc 
disease at the C5-6 level.  It was concluded that the veteran 
had cervical spondylosis and that this was the cause of the 
veteran's pain in the interscapular area, the back and in the 
shoulder region.  It was the examiner's opinion that it was a 
problem that came on de novo.  

In September 1995, the veteran submitted a claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right shoulder disability, based on additional 
disability due to hospitalization at a VA facility in May 
1995.

In a statement dated in February 1996, a private physician 
noted that he had examined the veteran for complaints of 
right shoulder pain and limited range of motion.  It was 
reported that during the May 1995 surgery, the 
anesthesiologist apparently dropped the veteran's right arm 
after it was extended.  He was able to catch the arm, but 
apparently jerked the right shoulder.  As his right hand 
recovered following the surgery, he began to experience some 
pain and limited range of motion in the right shoulder.  The 
impression was that the veteran might have developed an 
impingement syndrome, involving the rotator cuff on the right 
side.  There was no evidence for any specific nerve root 
impingement by his examination.  

The veteran was afforded a VA examination in March 1996. It 
was reported that he had a shoulder injury as a result of an 
operation during May 1995.  The examiner noted that the 
veteran had been seen on May 31, 1995, and there was no 
mention of any right shoulder problem.  He was referred for 
physical therapy in June 1995 for right shoulder symptoms.  
Following an examination, which including an X-ray study of 
the right shoulder which was negative, the diagnoses were 
status post right axillary block in May 1995, status post 
right shoulder strain, and history of cervical spondylosis.  
The examiner commented that the veteran's symptoms as 
described by the private physician in August 1995 are 
referable to the cervical spine.  There was no evidence of 
additional disability to the right shoulder as a result of 
the May 1995 operation.  

In a statement dated in April 1996, a VA orthopedic surgeon 
reviewed the veteran's claims folder.  He noted that the 
records disclosed that on "May 17, 1995," while in the 
operating room for hand surgery, the veteran's right arm was 
dropped and the anesthesiologist jerked on the shoulder.  The 
veteran felt that as a result of this incident, he was having 
trouble with the right shoulder.  The physician concluded 
that the veteran's right shoulder disability was due to 
cervical spondylosis.  He added that the dropping of the hand 
during tourniquet application to exsanguinate it had a very 
implausible relationship to the chronic right shoulder 
disability. 

Private medical records dated from February to April 1996 
have been associated with the claims folder.  It was noted in 
February 1996 that the veteran's right shoulder problems 
began in May 1995 when he had surgery at a VA hospital.  They 
were apparently putting in some type of regional block for 
Dupuytren's release, and after elevating the arm for 
tourniquet, the arm was dropped.  Since that time, it had not 
felt right.  An X-ray study of the right shoulder revealed 
that the acromioclavicular joint was normal.  The impression 
was tendinitis of the right shoulder, with some adhesive 
capsulitis.  

In May 1996, a massage therapist noted that she had treated 
the veteran for restricted motion of the right arm and 
shoulder areas.  

A private physician reported in a November 1996 statement 
that the veteran dated the onset of his problem to May 1995.  
He described the history as reported by the veteran.  It was 
noted that the veteran denied any similar or related symptoms 
of the right shoulder or scapula prior to the surgery.  

An X-ray study in May 1999 revealed mild degenerative joint 
disease of the right shoulder.  

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
appellant shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such appellant's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the appellant, or, in appropriate cases, the appellant's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. §  1151 was amended by 
Congress.  See 38 U.S.C. § 1151(a)(1) (1997); Pub. L. No. 
104-204, Title IV, § 422(a), Sept. 26, 1996, 110 Stat. 2926.  
The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a appellant in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the appellant's 
willful misconduct and

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the appellant under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.§ 1151 was filed in September 
1995, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C. 
§ 1151(a)(1).  Congress specifically provided that the 
amendments to section 1151 would be applicable to all claims 
filed on or after October 1, 1997.  Id.  Therefore, the new 
statute is not applicable to the appellant's claim.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Accordingly, the Board 
will consider the appellant's claim without regard to fault 
of the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed.Cir. 1993), 
aff'd, 513 U.S. 115 (1994).

While the veteran in this case does not have to show fault or 
negligence in medical treatment, Id., he still has the burden 
of submitting evidence of additional disability which came as 
the result of the VA medical treatment.  38 U.S.C.A. 
§ 5107(a). "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A claimant cannot met his burden simply by 
presenting lay statement or testimony, because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

In this case, the Board must determine whether an additional 
disability was caused by medical treatment of the veteran at 
a VA facility.  It must be demonstrated that any additional 
disability was the result of disease or injury sustained as a 
result of VA medical treatment and was not merely coincident 
therewith.

As noted above, the veteran argues that his right arm was 
dropped during the application of a tourniquet during surgery 
at a VA hospital in May 1995 and that the anesthesiologist, 
in attempting to try and catch the arm, jerked his right 
shoulder.  He claims that he developed chronic right shoulder 
problems as a result of this.  The Board notes that the 
operation report contains no mention of any problem involving 
the right shoulder.  A private physician concluded in August 
1995 that the veteran's right shoulder problem was due to 
cervical spondylosis.  This judgment was concurred in by a VA 
physician following an examination in March 1996.  Based on a 
review of the veteran's claims folder, he commented that 
there was no evidence of any additional disability to the 
right shoulder as a result of the operation in May 1996.  In 
this regard, the Board points out that the examiner noted 
that the veteran had been seen at a VA outpatient clinic less 
than two weeks following the surgery, and had no right 
shoulder complaints.  

The Board also notes that another VA physician reviewed the 
claims folder and rendered an opinion in April 1996 
concerning the etiology of the veteran's right shoulder 
complaints.  While this physician stated that records 
revealed that the veteran's right arm was dropped and the 
shoulder jerked during the surgery, he concluded that the 
right shoulder disability was due to cervical spondylosis.  
He opined that it was very unlikely that the dropping of the 
hand during the application of the tourniquet was related to 
the right shoulder disability.  Thus, even assuming the 
veteran's history is correct and that his right shoulder was 
"jerked" during the operation, there is still no competent 
medical evidence linking that event to his current right 
shoulder disability.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, the Court 
has held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, the veteran's lay assertions to the effect that he has 
a right shoulder disability which is related to the May 1995 
surgery are neither competent nor probative of the issue in 
question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis for a well-grounded claim.  Since there is 
no competent medical evidence which establishes that the 
veteran has any additional right shoulder disability related 
to the treatment he received from the VA in May 1995, the 
Board finds that his claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 is not well grounded.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right shoulder disability based on 
additional disability due to treatment at a VA facility in 
May 1995 are denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

